Title: To George Washington from Samuel Bradford, 17 October 1781
From: Bradford, Samuel
To: Washington, George


                  Dear Sir
                     
                     Gloucester Camp 17 Octr 1781 9 oClock P.M.
                  
                  Genl Weedon being unwell, had retired at Sunsett about 3 Miles from Camp, till Morning.  I therefore took the liberty of opening Col. Trumbull’s Letter of this date.  The Intelligence of today from Deserters are that the Enemy crossed over (by the accts he collected in Town) near 1000 Men last Night & had deliver’d out Cloathing to their Troops, but made no mention of Lord Cornwallis being over in person.  The reports from our Hussars station’d at Perrins House for intelligence, are, that the Enemy have been crossing & recrossing the whole day, but it appeared that more went to York, than crossed to this side & between 4 & 5 this Evening 7 Large Boats loaded supposed to carry 50 Men in each crossed from this Side to York.
                  I sent your Letter to Genl de Choisie every precaution on this side will be taken & he desires me to inform you shou’d any circumstance of moment come to his Knowledge, you may depend on the earliest information.  I am with every Sentiment of respect & Esteem Your Excellencies most obt & very humble Servt
                  
                     Saml K. Bradford
                     A.D. Camp
                  
               